UNITED STATES COURT OF APPEALS
Filed 6/4/96
                               FOR THE TENTH CIRCUIT




    GLENDA H. ISOKARIARI,

               Plaintiff-Appellant,

    v.                                                        No. 95-5186
                                                          (D.C. No. 93-C-960-B)
    SHIRLEY S. CHATER, Commissioner,                           (N.D. Okla.)
    Social Security Administration,*

               Defendant-Appellee.




                               ORDER AND JUDGMENT**



Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.




*
       Effective March 31, 1995, the functions of the Secretary of Health and Human
Services in social security cases were transferred to the Commissioner of Social Security.
P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S. Chater, Commissioner of
Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human Services,
as the defendant in this action. Although we have substituted the Commissioner for the
Secretary in the caption, in the text we continue to refer to the Secretary because she was the
appropriate party at the time of the underlying decision.
**
       This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may be cited under the terms
and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral argument.

See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore ordered submitted

without oral argument.

       Claimant Glenda H. Isokariari appeals the Secretary’s denial of her applications for

disability insurance benefits and supplemental security income benefits. The administrative

law judge (ALJ) found that claimant could return to her past relevant work as a medical

assistant, phlebotomist, nurse’s aide, or taxi driver. R. Vol. II at 20-21. Claimant argues that

the ALJ failed to give proper consideration to the opinions of her treating physicians, failed

to support his psychiatric findings with specific evidence, made erroneous findings regarding

her residual functional capacity (RFC), and failed to make the proper comparisons between

her past relevant work and her present limitations.

       Claimant alleged disability since September 1990 due to back and leg pain and mental

problems. She had been injured in an on-the-job accident in June 1990 which resulted in

back and leg strain. Id. at 189. After the death of her husband, she began experiencing

episodes of anxiety and depression. Id. at 149, 171, 193, 200-01, 227, 244-45.

       The ALJ concluded that claimant’s chronic lumbar strain constituted a severe

impairment, but that the condition did not meet or equal the criteria of the listings for back

disorders set forth in Appendix 1, Subpart P, Regulations No. 4. R. Vol. II at 20. Proceeding

to step four of the five-step sequential analysis, see Williams v. Bowen, 844 F.2d 748, 750-


                                               2
52 (10th Cir. 1988)(describing five steps), the ALJ determined that claimant retained the

RFC to perform medium work “not requiring frequent bending and stooping,” and could,

therefore, return to her past relevant work. R. Vol. II at 20-21.

       The Secretary’s decision is reviewed to determine whether it is supported by

substantial evidence and whether correct legal standards were applied. Cruse v. United

States Dep’t of Health & Human Servs., 49 F.3d 614, 616-17 (10th Cir. 1995). In so doing,

“we must meticulously examine the record to determine whether the evidence in support of

the Secretary’s decision is substantial and take into account whatever in the record fairly

detracts from its weight.”      Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir.

1994)(quotations omitted). We will reverse the Secretary’s decision if there is insufficient

evidence that correct legal standards were applied. Cruse, 49 F.3d at 617.

       Claimant first argues that the ALJ incorrectly ignored an opinion of Dr. Moore, a

treating physician, that she suffers from moderately severe sciatica for which he prescribed

the prescription pain-killer, Parafon Forte. R. Vol. II at 233. Substantial weight must be

given the opinion of a treating physician unless good cause is shown to disregard it.

Goatcher v. United States Dep’t of Health & Human Servs., 52 F.3d 288, 289-90 (10th Cir.

1995). Along with various analytical responsibilities incumbent upon an ALJ who wishes

to disregard the opinion of a treating physician, see id. at 290, “[i]f the opinion of the

claimant’s physician is to be disregarded, specific, legitimate reasons for this action must be

set forth,” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984).


                                              3
       In his decision, the ALJ refers only to claimant’s diagnosis of back strain. He does

not mention Dr. Moore’s diagnosis of moderately severe sciatica, much less give any reasons

for disregarding it. Such omission is error.

       In addition to being error in its own right, the ALJ’s failure to deal with Dr. Moore’s

diagnosis of moderately severe sciatica makes it impossible for us to review the ALJ’s

credibility determination. The ALJ found claimant not to be credible because he believed

her subjective testimony of depression and pain to be “exaggerated, and out of proportion to

the medical evidence of record which suggests that the claimant experienced only a slight

sprain injury to her right leg and lower back.” R. Vol. II at 19. We are left to wonder what

effect consideration of a diagnosis of moderately severe sciatica might have had on this

credibility determination, but we cannot resolve that question because the ALJ did not

document why he disregarded the evidence of sciatica.

       Claimant’s second point of error relates to a second instance in which the ALJ

disregarded an opinion from one of claimant’s treating physicians. In his discussion of

claimant’s mental problems, the ALJ noted that claimant suffers from only minimal

depression. Id. at 18. This opinion is from the reports of two of the agency’s consultative

physicians. See id. at 149, 201. Claimant, however, was also treated at the Associated

Centers for Therapy from July 1992 through January 1993 for her mental and emotional

problems. The records from that treating source indicate that claimant suffers from major

depression. Id. at 245. Again, as with the evidence of the sciatica, the ALJ did not discuss


                                               4
the opinion of this treating physician and why he chose to rely, instead, on the opinions of

the consultative examiners. As with the evidence of the sciatica, failure to consider evidence

of major depression also may have affected the ALJ’s credibility determination.

       The final error committed by the ALJ involves his preparation of the Psychiatric

Review Technique Form (PRT). Social Security regulations allow the ALJ to complete the

PRT with or without the help of a medical advisor. Cruse, 49 F.3d at 617. However, if the

ALJ completes the form by himself, as he did here, see R. Vol. II at 18, he must “‘discuss

in his opinion the evidence he considered in reaching the conclusions expressed on the

form.’” Cruse, 49 F.3d at 618 (quoting Washington, 37 F.3d at 1442). Here, the ALJ states

merely that:

       The Administrative Law Judge is convinced that the claimant’s emotional
       problems and difficulties have resulted in no greater than slight restriction of
       activities of daily living and slight difficulty maintaining social functioning.
       The claimant seldom experiences deficiencies of concentration, persistence or
       pace resulting in failure to complete tasks in a timely manner.

R. Vol. II at 18. This is merely a repetition of the conclusions the ALJ documented on the

PRT. It does not discuss the evidence of claimant’s mental problems nor does it discuss how

that evidence is support for his conclusions. See Cruse, 49 F.3d at 618. “[A]dministrative

agencies must give reasons for their decisions.” Reyes v. Bowen, 845 F.2d 242, 244 (10th

Cir. 1988). Merely announcing a conclusion but not the reason for it is error. See Kepler v.

Chater, 68 F.3d 387, 391 (10th Cir. 1995).




                                              5
       Because the ALJ did not give any reasons for disregarding the opinions of claimant’s

treating physicians regarding her moderately severe sciatica and the level of her depression,

we must remand. On remand, the ALJ must also discuss the evidence he relied on in

completing the PRT, should he choose to do so again without the assistance of a medical

advisor. Our remand in this case is limited to making the express findings identified in this

paragraph. We do not require any result. This remand “simply assures that the correct legal

standards are invoked in reaching a decision based on the facts of the case.” Kepler, 68 F.3d

at 392 (quotation omitted).

       Because we are remanding this case on two narrow issues, we address claimant’s

remaining arguments. She first asserts that the ALJ failed to make the proper comparisons

between the demands of her past relevant work and her present limitations. We find no merit

in this argument. The ALJ inquired of claimant at the hearing about the demands of her

medical assistant job, R. Vol. II at 70-71, and elicited testimony from the vocational expert

sufficient to inform him of the demands of the other jobs he considered. Additionally, he

discussed claimant’s bending and stooping limitations with the vocational expert in sufficient

detail to satisfy the step four analysis as described in Henrie v. United States Dep’t of Health

& Human Servs., 13 F.3d 359, 361 (10th Cir. 1993).

       The ALJ determined that claimant could do medium work not requiring frequent

bending and stooping. Claimant’s argument that this conclusion is internally inconsistent is

without merit. Claimant is basically arguing that an applicant must be able to do a full range


                                               6
of a particular work category or be found unable to do any at all--an all or nothing approach.

This is not the law.

       A finding that a claimant cannot do the full range of work in a particular exertional

category has analytical implications for the determination process. For instance, if residual

functional capacity is limited by some type of nonexertional limitation, the grids may only

be used as a framework to determine whether sufficient jobs exist that are within the

claimant’s capabilities. Huston v. Bowen, 838 F.2d 1125, 1131 (10th Cir. 1988). In that

instance, resort to testimony from a vocational expert aids the ALJ in determining whether

substantially all the jobs in a particular category can accommodate a particular restriction.

See Talbot v. Heckler, 814 F.2d 1456, 1465 (10th Cir. 1987). As long as an ALJ acquires

the additional evidence of the effect of a specific limitation on a claimant’s ability to do a

particular range of work, there is nothing inconsistent about finding someone capable of

performing at a particular exertional level but with certain restrictions.

       We REVERSE the judgment of the district court and REMAND this case with

instructions to remand the case to the Commissioner for further proceedings consistent with

this order and judgment.


                                                          Entered for the Court



                                                          Stephen H. Anderson
                                                          Circuit Judge


                                              7